DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because there is a period missing at the end of the last sentence.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 5 is objected to because of the following informalities:  the word “characteristics” should be rewritten as “characteristic” for proper grammar.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the word “oil” on line 6 of the claim should be rewritten as “the oil” to better reflect the earlier recitation of this word on line 3 of the claim.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the word “microbubbles” on line 10 of the claim should be rewritten as “the microbubbles” to better reflect the earlier recitation of this word on line 4 of the claim.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the phrase “applying electrocoagulation” on line 1of the claim should be rewritten as “applying the electrocoagulation” to better reflect the earlier recitation of this phrase on line 6 of Claim 13.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: the phrase “increasing oxygen levels” on line 1 of the claim should be rewritten as “increasing the oxygen levels” to better reflect the earlier recitation of this phrase on line 4 of Claim 17.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the phrase “removing dissolved solids” on line 1 of the claim should be rewritten as “removing the dissolved solids” to better reflect the earlier recitation of this phrase on line 1 of Claim 19.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: the phrase “applying electrocoagulation” on line 1 of the claim should be rewritten as “applying the electrocoagulation” to better reflect the earlier recitation of this phrase on line 5 of Claim 17.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: the phrase “applying electrocoagulation” on line 1 of the claim should be rewritten as “applying the electrocoagulation” to better reflect the earlier recitation of this phrase as in Claims 17 & Claim 21.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13, 14, 16, 17-22 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: in the preamble, the phrase “a system for treating produced water and/or flowback water from fracking operations” does not have any corresponding structure or function in the body of the claim to demonstrate how the claimed components in the body of the claim would result in a system for treating  produced water and/or flowback water from fracking operations.   It is not clear how any produced or flowback water is applied to this system into the claimed components such as an oil water separator such that the produced water or flowback water is considered “treated”.
Claim 2 recites the limitation "the coalescing media pack" on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets this limitation to belong inside the oil water separator somewhere.
Claim 3 recites the limitation “water being treated” on line 3 of the claim.  It is not clear if this limitation is the same limitation as the “produced water and/or flowback water” as on line 1 of Claim 1, or if this limitation is a different sort of “water”.  Examiner interprets this limitation to be the same as the “produced water”.
Claim 13 recites the limitation “water being treated”/”the water being treated” on line 3, 4, 5, 7 & 9 of the claim.  It is not clear if this limitation is the same limitation as the “produced water and/or flowback water” as on line 1 of Claim 13, or if this limitation is a different sort of “water”.  Examiner interprets this limitation to be the same as the “produced water”.
Claim 14 recites the limitation “the water being treated” on lines 1-2 & 2 of the claim.  It is not clear if this limitation is the same limitation as the “produced water and/or flowback water” as on line 1 of Claim 13, or if this limitation is a different sort of “water”.  Examiner interprets this limitation to be the same as the “produced water”.
Claim 16 recites the limitation “the water being treated” on lines 1-2 & 2 of the claim.  It is not clear if this limitation is the same limitation as the “produced water and/or flowback water” as on line 1 of Claim 13, or if this limitation is a different sort of “water”.  Examiner interprets this limitation to be the same as the “produced water”.
Claim 17 recites the limitation “water being treated”/”the water being treated” on lines 4 & 6 of the claim.  It is not clear if this limitation is the same limitation as the “produced water” as on line 3 of Claim 17, or if this limitation is a different sort of “water”.  Examiner interprets this limitation to be the same as the “produced water”.
Claim 18 recites the limitation “the water being treated” on lines 1-2 & 2 of the claim.  It is not clear if this limitation is the same limitation as the “produced water” as on line 3 of Claim 17, or if this limitation is a different sort of “water”.  Examiner interprets this limitation to be the same as the “produced water”.
Claim 19 recites the limitation “the water being treated” on lines 1-2 & 2 of the claim.  It is not clear if this limitation is the same limitation as the “produced water” as on line 3 of Claim 17, or if this limitation is a different sort of “water”.  Examiner interprets this limitation to be the same as the “produced water”.
Claim 20 recites the limitation “the water being treated” on lines 1-2 of the claim.  It is not clear if this limitation is the same limitation as the “produced water” as on line 3 of Claim 17, or if this limitation is a different sort of “water”.  Examiner interprets this limitation to be the same as the “produced water”.
Claim 21 recites the limitation “the water being treated” on lines 1-2 & 2 of the claim.  It is not clear if this limitation is the same limitation as the “produced water” as on line 3 of Claim 17, or if this limitation is a different sort of “water”.  Examiner interprets this limitation to be the same as the “produced water”.
Claim 22 recites the limitation “the water being treated” on lines 1-2 & 2 of the claim.  It is not clear if this limitation is the same limitation as the “produced water” as on line 3 of Claim 17, or if this limitation is a different sort of “water”.  Examiner interprets this limitation to be the same as the “produced water”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-17, 19-22 of U.S. Patent No. 10,974,980. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
US 10,974,980 (‘980) discloses in Claim 1: A system for treating produced water and/or flowback water from fracking operations, the system comprising: an oil water separator; a first filter downstream of the oil water separator; and an electrocoagulation unit downstream of the first filter, (See Claim 1, ‘980).
Claim 2: The system of claim 1, wherein the oil water separator comprises a housing, a specific gravity section, a gas flotation system downstream of the specific gravity section, and the coalescing media pack downstream of the gas flotation system, wherein the specific gravity section, the gas flotation system, and the coalescing media pack are disposed within the housing, (See Claim 1, ‘980).
Claim 3: The system of claim 2, wherein the gas flotation system comprises a source of an oxygenated gas and a distribution element configured to impart the oxygenated gas into water being treated in the form of microbubbles, (See Claim 1, ‘980).
Claim 4: The system of claim 3, wherein the oxygenated gas comprises air, (See Claims 1 & 4, ‘980).
Claim 5: The system of claim 3, wherein the microbubbles have a characteristics size of between 5 and 50 microns, (See Claim 1, ‘980).
Claim 6: The system of claim 1, wherein the first filter comprises an oleophilic media, (See Claim 1 & Claim 23, ‘980).
Claim 7: The system of claim 1, comprising a clarifier downstream of the electrocoagulation unit, (See Claim 1 & Claim 7, ‘980).
Claim 8: The system of claim 7, comprising a reverse osmosis system downstream of the clarifier, (See Claims 1, 7 & 8, ‘980).
Claim 9: The system of claim 8, comprising a second filter downstream of the clarifier and upstream of the reverse osmosis system, (See Claims 1 & 7-9, ‘980).
Claim 10: The system of claim 8, comprising an ion exchange system downstream of the clarifier and upstream of the reverse osmosis system, (See Claims 1, 7, 8 & 10, ‘980).
Claim 11: The system of claim 7, comprising a solids separation/concentration device disposed to receive solids from the clarifier, (See Claims 1, 7 & 11, ‘980).
Claim 12: The system of claim 11, comprising piping providing a channel between an outlet of the solids separation/concentration device and an inlet of the oil water separator, (See Claims 1, 7, 11 & 12, ‘980).
Claim 13: A method of treating produced water and/or flowback water from fracking operations, the method comprising: separating oil from water being treated by using differences of specific gravity and then adding microbubbles of gas to the water being treated to lift material in the water being treated; applying electrocoagulation to the water being treated after separating oil from the water being treated; removing dissolved solids from the water being treated using ion exchange; and then removing dissolved salts from the water being treated using reverse osmosis, (See Claim 13, ‘980).
Claim 14: The method of claim 13, wherein adding microbubbles of gas to the water being treated increases oxygen levels in the water being treated, (See Claims 13 & 14, ‘980).
Claim 15: The method of claim 13, wherein the ion exchange preferentially removes calcium, magnesium, and/or boron, (See Claims 13 & 15, ‘980).
Claim 16: The method of claim 13, wherein applying electrocoagulation to the water being treated creates oxides of at least some metals present in the water being treated and disassociates hydrocarbons and other organic materials, (See Claims 13 & 16, ‘980).
Claim 17: A method of producing a concentrated brine for use in industrial applications, the method comprising: introducing produced water into an oil water separator; increasing oxygen levels in water being treated in the oil water separator; applying electrocoagulation to the water discharged from the oil water separator; concentrating dissolved salts in the water being treated using reverse osmosis to produce the concentrated brine; and collecting the concentrated brine for use in industrial applications, (See Claim 17, ‘980).
Claim 18: The method of claim 17, wherein increasing oxygen levels in water being treated comprises adding microbubbles of dissolved air to the water being treated, (See Claim 17, ‘980).
Claim 19: The method of claim 18, comprising removing dissolved solids from the water being treated using ion exchange before concentrating dissolved salts in the water being treated using reverse osmosis, (See Claim 17 & 19, ‘980).
Claim 20: The method of claim 19, wherein removing dissolved solids from the water being treated using ion exchange comprises preferentially removing calcium and magnesium by ion exchange and then preferentially removing boron by ion exchange, (See Claims 17, 19 & 20, ‘980).
Claim 21: The method of claim 17, wherein applying electrocoagulation to the water being treated creates oxides of boron present in the water being treated and disassociates hydrocarbons and other organic materials, (See Claims 17 & 21, ‘980).
Claim 22: The method of claim 21, wherein applying electrocoagulation to the water being treated creates oxides of metals other than boron present in the water being treated, (See Claims 17, 21 & 22, ‘980).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shafer et al., (“Shafer”, US 2010/0038310).
Claim 1 is directed to a system for treating produced water and/or flowback water from fracking operations, an apparatus type invention group.
Regarding Claim 1, Shafer discloses a system for treating produced water and/or flowback water from fracking operations, (See Abstract and See paragraphs [0072] & [0073]), the system comprising: 
an oil water separator, (API Separator 102, See Figure 4, and See paragraphs [0072] & [0036]); 
a first filter downstream of the oil water separator, (Sand Filter 110 or Reverse Osmosis 116 downstream of API Separator 102, See Figure 4, and See paragraph [0072] & [0057]); and 
an electrocoagulation unit downstream of the first filter, (Electrocoagulation System 115 downstream of Sand Filter 110 or Reverse Osmosis 116, See Figure 4, and See paragraphs [0072] & [0073]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Frisky, (US 2011/0266203), in view of Shafer et al., (“Shafer”, US 2010/0038310).
Claim 1 is directed to a system for treating produced water and/or flowback water from fracking operations, an apparatus type invention group.
Regarding Claim 1, Frisky discloses a system for treating produced water and/or flowback water from fracking operations, (See Abstract), the system comprising: 
an oil water separator, (Oil Water Separator 130, See Figures 2/3, and See paragraphs [0018], [0019] & [0021]); and 
an electrocoagulation unit downstream of the oil water separator, (Electrocoagulation Module 140, See Figures 2/3, and See paragraphs [0018], [0019] & [0022]).
Frisky does not disclose a first filter downstream of the oil water separator with the electrocoagulation unit downstream of the first filter.
Shafer discloses a system for treating produced water and/or flowback water from fracking operations, (See Abstract and See paragraphs [0072] & [0073], Shafer), with a first filter downstream of the oil water separator, (Sand Filter 110 or Reverse Osmosis 116 downstream of API Separator 102, See Figure 4, and See paragraph [0072] & [0057], Shafer), with the electrocoagulation unit downstream of the first filter, (Electrocoagulation (EC) System 115 downstream of Sand Filter 110 or Reverse Osmosis 116, See Figure 4, and See paragraphs [0072] & [0073], Shafer).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system for treating produced water and/or flowback water from fracking operations of Frisky by incorporating a first filter downstream of the oil water separator with the electrocoagulation unit downstream of the first filter as in Shafer in order to “achieve the desired level of treatment”, (See paragraph [0050], Shafer), such that “the effluent [of the first filter]…is suitable for use as a fracturing water”, (See paragraph [0051], Shafer), as desired by Frisky, (See paragraph [0017], Frisky).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frisky, (US 2011/0266203), in view of Shafer et al., (“Shafer”, US 2010/0038310), and in further view of Arnold, (US 4,983,287).
Claim 2 is directed to a system for treating produced water and/or flowback water from fracking operations, an apparatus type invention group.
Regarding Claim 2, modified Frisky discloses the system of claim 1, wherein the oil water separator comprises a housing, (Oil Water Separator 130, See Figure 2/3, and See paragraph [0021], Frisky; The structure depicted in Figures 2/3 of Oil Water Separator 130 demonstrates a housing within which the other components of this separator are stored);  a specific gravity section, (See paragraph [0021], Frisky; “contaminants…settle out of the liquid to the bottom of the oil water separator”, This action indicates that contaminants are directed downwards by gravity, acting upon an inherent specific gravity), a gas flotation system, (See paragraph [0021], Frisky; “the oil water separator 130 can use diffused air flotation (DAF) where air is diffused into the water”), and the coalescing media pack, (See paragraph [0021], Frisky; “coalescent media can also be added to the water in the oil water separator 130”), wherein the specific gravity section, the gas flotation system, and the coalescing media pack are disposed within the housing, (Oil Water Separator 130, and See paragraph [0021], Frisky).
Modified Frisky does not explicitly disclose that the gas flotation system is downstream of the specific gravity section or that the coalescing media is downstream of the gas flotation system.
Arnold discloses a system for treating produced water and/or flowback water from fracking operations, (See Abstract and See column 1, lines 15-20, Arnold), in which its gas flotation system is downstream of its specific gravity section and that its coalescing media is downstream of the gas flotation system, (Multiple Settling Compartments 11, 12, 13 etc. each with Coalescer Portion and Gas Flotation Device, See Figures 1 & 5, and See column 6, lines 8-20, lines 27-50 and column 7, lines 31-48, Arnold; Examiner interprets that a gas flotation system in a particular settling stage can be downstream of an earlier settling stage, and that a coalescing portion in an additional downstream settling stage can be downstream of the earlier mentioned gas flotation system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system for treating produced water and/or flowback water from fracking operations of modified Frisky by incorporating that the gas flotation system is downstream of the specific gravity section and that the coalescing media is downstream of the gas flotation system as in Arnold in order to improve “the settling process by providing turbulent coalescence…to increase the size of the oil droplets” so that “additional oil can be removed from the oil-water mixture…or oil can be removed…in a shorter time period”, (See column 1, lines 66-68, column 2, lines 1-8, Arnold).  By doing so, “a simple, yet efficient, apparatus for successive coalescence and separation of oil droplets” can be integrated, (See column 4, lines 18-25, Arnold).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frisky, (US 2011/0266203), in view of Shafer et al., (“Shafer”, US 2010/0038310), in further view of Arnold, (US 4,983,287), and in further view of Broussard, Sr. et al., (“Broussard”, US 6,337,023).
Claims 3-5 are directed to a system for treating produced water and/or flowback water from fracking operations, an apparatus type invention group.
Regarding Claims 3-5, modified Frisky discloses the system of claim 2, but does not disclose wherein the gas flotation system comprises a source of an oxygenated gas and a distribution element configured to impart the oxygenated gas into water being treated in the form of microbubbles.
Broussard discloses a system for treating produced water and/or flowback water from fracking operations, (See Abstract, Broussard), wherein the gas flotation system comprises a source of an oxygenated gas and a distribution element configured to impart the oxygenated gas into water, (Gas Supply Line 40 and Pump 20, See Figure 2, See column 6, lines 52-67, column 7, lines 1-20, Broussard), being treated in the form of microbubbles, (See column 7, lines 56-59, Broussard).  Additional features from this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system for treating produced water and/or flowback water from fracking operations of modified Frisky by incorporating wherein the gas flotation system comprises a source of an oxygenated gas and a distribution element configured to impart the oxygenated gas into water being treated in the form of microbubbles as in Broussard in order to provide “an expanded surface area which dramatically increases the probability of gas bubbles coming into contact with the oil and other contaminants contained in the produced water”, (See column 2, lines 50-54, Broussard), such the system provides “improved means for intimate mixing of the produced water and gas”, (See column 4, lines 6-8, Broussard).  By doing so, it results in a process “which obtains more complete and faster separation of oils, solids, and other insoluble and/or suspended substances from produced water”, (See column 3, lines 59-62, Broussard).
Additional Disclosures Included: Claim 4: The system of claim 3, wherein the oxygenated gas comprises air, (See column 6, lines 63-67, column 7, lines 1-2, Broussard).  
Regarding Claim 5, modified Frisky discloses the system of claim 3, but does not disclose in the same embodiment wherein the microbubbles have a characteristic size of between 5 and 50 microns.
Another embodiment/feature of Broussard discloses that the microbubbles have a characteristic size of between 5 and 50 microns, (See column 2, lines 57-59, Broussard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified wherein the microbubbles have a characteristic size of between 5 and 50 microns as in another feature/embodiment of Broussard in order to provide microbubbles with a “surface area yield [that] would be many times greater for the identical gas inlet volume”, (See column 2, lines 57-59, Broussard), which would continue to “dramatically increase the probability of gas bubbles coming into contact with the oil and other contaminants contained in the produced water”, (See column 2, lines 51-54, Broussard), thereby “lifting the oil and other contaminants to the surface” for separation upon contact with the microbubbles, (See column 2, lines 47-50, Broussard).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frisky, (US 2011/0266203), in view of Shafer et al., (“Shafer”, US 2010/0038310), in further view of Soane et al., (“Soane”, US 2013/0168323).
Claim 6 is directed to a system for treating produced water and/or flowback water from fracking operations, an apparatus type invention group.
Regarding Claim 6, modified Frisky discloses the system of claim 1, but does not disclose wherein the first filter comprises an oleophilic media.
Soane discloses a system for treating produced water and/or flowback water from fracking operations, (See Abstract and paragraph [0003], Soane), wherein the first filter comprises an oleophilic media, (Sand with Oleophilic Coating, paragraphs [0017] & [0059], Soane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system for treating produced water and/or flowback water from fracking operations of modified Frisky by incorporating wherein the first filter comprises an oleophilic media as in Soane since “combining or modifying an anchor substrate [sand] with an oleophilic capture substance” can result in the first filter [the sand filter of Shafer] absorbing “less water...so that collection of the target oil captured... .will be facilitated and waste volume will be minimized due to the low amount of water that is entrapped’, (See paragraph [0051], Soane). By doing so, it provides “efficient and cost-effective systems for separating the oil from the fluid stream” which is advantageous, (See paragraph [0003], Soane).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frisky, (US 2011/0266203), in view of Shafer et al., (“Shafer”, US 2010/0038310), in further view of Chidambaran et al., (“Chidambaran”, WO 2014/088826).
Claims 7-10 are directed to a system for treating produced water and/or flowback water from fracking operations, an apparatus type invention group.
Regarding Claims 7-10, modified Frisky discloses the system of claim 1, but does not disclose it comprising a clarifier downstream of the electrocoagulation unit.
Chidambaran discloses a system for treating produced water and/or flowback water from fracking operations, (See Abstract, and See bottom paragraph of page 1, and See bottom paragraph of page 4, Chidambaran), with a clarifier downstream of its electrocoagulation unit, (Solid Separator 204 after Electrocoagulation Unit 202, See Figure 2, and See bottom paragraph of page 4, middle paragraph of page 28, and Chidambaran).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system for treating produced water and/or flowback water from fracking operations of modified Frisky by incorporating a clarifier downstream of the electrocoagulation unit as in Chidambaran because “treatment of produced water in the electrocoagulation process generates top and bottom layers of sludge”, (See third paragraph of page 26, Chidabaran).  By placing a solid separator such as a clarifier downstream of the electrocoagulation unit, it creates a multistage process that “is able to separate organic and inorganic sludge and it also makes those sludges easily filterable” and it “also helps in fractionation and separation of contamination and subsequent recycling of the separated products for beneficial use, which optimizes power consumption and reduces unnecessary side reactions”, (See third paragraph of page 10, Chidabaran).
Additional Disclosures Included: Claim 8: The system of claim 7, comprising a reverse osmosis system downstream of the clarifier.  Claim 9:  The system of claim 8, comprising a second filter downstream of the clarifier and upstream of the reverse osmosis system.  Claim 10: The system of claim 8, comprising an ion exchange system downstream of the clarifier and upstream of the reverse osmosis system. 
Claims 11 & 12  are rejected under 35 U.S.C. 103 as being unpatentable over Frisky, (US 2011/0266203), in view of Shafer et al., (“Shafer”, US 2010/0038310), in further view of Chidambaran et al., (“Chidambaran”, WO 2014/088826), and in further view of Gao, (WO 2015021342).
Claims 11 & 12 are directed to a system for treating produced water and/or flowback water from fracking operations, an apparatus type invention group.
Regarding Claims 11 & 12, modified Frisky discloses the system of claim 7, but does not disclose further comprising a solids separation/concentration device disposed to receive solids from the clarifier.
Gao discloses a system for treating produced water and/or flowback water from fracking operations further comprising a solids separation/concentration device disposed to receive solids from its clarifier, (Sludge Concentrator 340 receiving sludge/solids from Settler/Clarifier 330, See Figure 4, and See paragraph [43] & [44], Gao).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system for treating produced water and/or flowback water from fracking operations of modified Frisky by incorporating further comprising a solids separation/concentration device disposed to receive solids from the clarifier as in Gao so that the solids separation/concentration device can further separate water from the solids and recycle it back to the influent, (See paragraph [36], Gao).  By doing so, “the entire treatment process/system hereof may be a zero liquid discharge system, meaning that no or substantially no waste is discharged in a liquid form from the treatment process”, (See paragraph [39], Gao), as desired by Chidambaran and Frisky, (See paragraph [0009], Chidambaran and See paragraph [0015], Frisky).
Additional Disclosures Included: Claim 12: The system of claim 11, comprising piping providing a channel between an outlet of the solids separation/concentration device and an inlet of the oil water separator, (Channel/Line carrying Liquid from Sludge Concentrator 340 to a point just downstream of Oil Separator 400, See Figure 4, and See, Gao; Examiner interprets the junction at which this line joins the exit line from Oil Separator 400 to be “between” the oil separator inlet and the outlet of the sludge concentrator 340).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al., (“Shafer”, US 2010/0038310), in view of Broussard, Sr. et al., (“Broussard”, US 6,337,023).
Claims 13-16 are directed to a method of treating produced water and/or flowback water from fracking operations, a method type invention group.
Regarding Claims 13-16, Shafer discloses a method of treating produced water and/or flowback water from fracking operations, (See Abstract), the method comprising: 
separating oil from water being treated by using differences of specific gravity, (API Separator 102, See Figure 5, and See paragraphs [0072], [0073] & [0036]), and then adding bubbles of gas to the water being treated to lift material in the water being treated, (Flotation Separator 108, See Figure 5, and See paragraphs [0072], [0073] & [0046]); 
applying electrocoagulation to the water being treated after separating oil from the water being treated, (EC Unit 115, See Figure 5, and See paragraphs [0072], [0073] & [0076]); 
removing dissolved solids from the water being treated using ion exchange, (Boron Selective Treatment System with Ion Exchange Resin 118, See Figure 5, and See paragraphs [0072], [0073] &  [0061]); and 
removing dissolved salts from the water being treated using reverse osmosis, (Reverse Osmosis 116, See Figure 5, and See paragraphs [0072], [0073] & [0076]).
Shafer does not explicitly disclose that the bubbles of gas are microbubbles or that the reverse osmosis is used after using the ion exchange.
Broussard discloses a method of treating produced water water and/or flowback water from fracking operations, (See Abstract, Broussard), in which the bubbles of gas are microbubbles, (Gas Supply Line 40 and Pump 20, See Figure 2, See column 6, lines 52-67, column 7, lines 1-20, column 7, lines 56-59, Broussard).  Additional features from this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating produced water and/or flowback water from fracking operations of Shafer by incorporating wherein the bubbles of gas are microbubbles as in Broussard in order to provide “an expanded surface area which dramatically increases the probability of gas bubbles coming into contact with the oil and other contaminants contained in the produced water”, (See column 2, lines 50-54, Broussard), such the system provides “improved means for intimate mixing of the produced water and gas”, (See column 4, lines 6-8, Broussard).  By doing so, it results in a process “which obtains more complete and faster separation of oils, solids, and other insoluble and/or suspended substances from produced water”, (See column 3, lines 59-62, Broussard).
Modified Shafer does not explicitly disclose that the reverse osmosis is used after using the ion exchange.
Chidambaran discloses a system for treating produced water and/or flowback water from fracking operations, (See Abstract, and See bottom paragraph of page 1, and See bottom paragraph of page 4, Chidambaran), in which the reverse osmosis is used after using the ion exchange, (HRU/Ion Exchange 205 before RO 209, See Figure 2, Chidamabaran).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system for treating produced water and/or flowback water from fracking operations of modified Shafer by incorporating that the reverse osmosis is used after using the ion exchange as in Chidambaran because electrocoagulation needs additional “removal of the remaining concentration of the some of the contaminants, like hardness, to levels where they cannot cause scaling”, (See middle paragraph, page 12, Chidambaran), and so providing additional steps such as ion exchange in an integrated treatment results in “hardness removal…[such that it] makes beneficial processing through reverse osmosis possible”, preventing any fouling or scaling in the RO process, (See second and third paragraphs on page 18, Chidabaran)
Additional Disclosures Included: Claim 14: The method of claim 13, wherein adding microbubbles of gas to the water being treated increases oxygen levels in the water being treated, (Gas Supply Line 40 and Pump 20, See Figure 2, See column 6, lines 52-67, column 7, lines 1-20, column 7, lines 56-59, and column 8, lines 9-26, Broussard; The gas used may be oxygen and in the addition of the oxygen bubbles and dispersing them such that they dissolve in the water, the level of oxygen must increase). Claim 15: The method of claim 13, wherein the ion exchange preferentially removes calcium, magnesium, and/or boron, (Boron Selective Treatment System with Ion Exchange Resin 118, See Figure 5, and See paragraphs [0072], [0073] &  [0061], Shafer).  Claim 16:  The method of claim 13, wherein applying electrocoagulation to the water being treated creates oxides of at least some metals present in the water being treated and disassociates hydrocarbons and other organic materials, (See paragraph [0073], Shafer; and).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al., (“Shafer”, US 2010/0038310), in view of Broussard, Sr. et al., (“Broussard”, US 6,337,023), in further view of Chidambaran et al.,  (“Chidambaran”, WO 2014/088826).
Claims 17-20 are directed to a method of producing a concentrated brine for use in industrial applications, a method type invention group.
Regarding Claims 17-20, Shafer discloses a method of producing a concentrated brine, the method comprising: 
introducing produced water into an oil water separator, (API Separator 102, Flotation Separator 108, See Figure 5, and See paragraphs [0072], [0073], [0036] & [0046]); 
applying electrocoagulation to the water discharged from the oil water separator, (EC Unit 115, See Figure 5, and See paragraphs [0072], [0073] & [0076]); 
concentrating dissolved salts in the water being treated using reverse osmosis to produce the concentrated brine, (See paragraph [0063]);
collecting the concentrated brine for use in industrial applications, (See paragraph [0063]);.
Shafer does not disclose increasing oxygen levels in water being treated in the oil water separator.
Broussard discloses a system for treating produced water and/or flowback water from fracking operations, (See Abstract, Broussard), increasing oxygen levels in water being treated in the oil water separator, (Gas Supply Line 40 and Pump 20, See Figure 2, See column 3, lines 19-26, column 6, lines 52-67, column 7, lines 1-20, Broussard and column 8, lines 9-26, Broussard; A dissolved air flotation system acts as an oil water separator since the gas bubbles separate the oil from water and force the oil to the top to be removed from the water.  The gas used may be oxygen and in the addition of the oxygen bubbles and dispersing them such that they dissolve in the water, the level of oxygen must increase).  Additional features from this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system for treating produced water and/or flowback water from fracking operations of modified Frisky by incorporating increasing oxygen levels in water being treated in the oil water separator as in Broussard in order to provide “an expanded surface area which dramatically increases the probability of gas bubbles coming into contact with the oil and other contaminants contained in the produced water”, (See column 2, lines 50-54, Broussard), such the system provides “improved means for intimate mixing of the produced water and gas”, (See column 4, lines 6-8, Broussard).  By doing so, it results in a process “which obtains more complete and faster separation of oils, solids, and other insoluble and/or suspended substances from produced water”, (See column 3, lines 59-62, Broussard).
Additional Disclosures Included: Claim 18: The method of claim 17, wherein increasing oxygen levels in water being treated comprises adding microbubbles of dissolved air to the water being treated, (Gas Supply Line 40 and Pump 20, See Figure 2, See column 6, lines 52-67, column 7, lines 1-20, column 7, lines 56-59, Broussard).
Regarding Claims 19 & 20, modified Shafer discloses the method of claim 17, comprising removing dissolved solids from the water being treated using ion exchange, (Boron Selective Treatment System with Ion Exchange Resin 118, See Figure 5, and See paragraphs [0072], [0073] &  [0061], Shafer), and concentrating dissolved salts in the water being treated using reverse osmosis, (Reverse Osmosis 116, See Figure 5, and See paragraphs [0072], [0073] & [0076], Shafer).
Modified Shafer does not disclose using ion exchange before using reverse osmosis.
Chidambaran discloses a system for treating produced water and/or flowback water from fracking operations, (See Abstract, and See bottom paragraph of page 1, and See bottom paragraph of page 4, Chidambaran), in which the ion exchange is used before using the reverse osmosis, (HRU/Ion Exchange 205 before RO 209, See Figure 2, Chidamabaran).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system for treating produced water and/or flowback water from fracking operations of modified Shafer by incorporating that the reverse osmosis is used after using the ion exchange as in Chidambaran because electrocoagulation needs additional “removal of the remaining concentration of the some of the contaminants, like hardness, to levels where they cannot cause scaling”, (See middle paragraph, page 12, Chidambaran), and so providing additional steps such as ion exchange in an integrated treatment results in “hardness removal…[such that it] makes beneficial processing through reverse osmosis possible”, preventing any fouling or scaling in the RO process, (See second and third paragraphs on page 18, Chidabaran)
Additional Disclosures Included: Claim 20:  The method of claim 19, wherein removing dissolved solids from the water being treated using ion exchange comprises preferentially removing calcium and magnesium by ion exchange, (HRU/Ion Exchange 205 before RO 209, See Figure 2, and See middle paragraph in page 28 and first paragraph in page 9, Chidamabaran), and then preferentially removing boron by ion exchange, (Boron Selective Treatment System with Ion Exchange Resin 118, See Figure 5, and See paragraphs [0072], [0073] &  [0061], Shafer).
Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al., (“Shafer”, US 2010/0038310), in view of Broussard, Sr. et al., (“Broussard”, US 6,337,023), in further view of Chidambaran et al.,  (“Chidambaran”, WO 2014/088826), in further view of Herbst et al., (“Herbst”, US 5,611,907).
Claims 21 & 22 are directed to a method of producing a concentrated brine for use in industrial applications, a method type invention group.
Regarding Claims 21 & 22, modified Shafer discloses the method of claim 17, but does not explicitly disclose wherein applying electrocoagulation to the water being treated creates oxides of boron present in the water being treated and disassociates hydrocarbons and other organic materials.
Herbst discloses wherein applying electrocoagulation to the water being treated creates oxides of boron present in the water being treated, (See column 5, lines 26-36, column 6, lines 1-10, and See Table VI, column 11, Herbst), and disassociates hydrocarbons and other organic materials, (See column 5, lines 37-42, Herbst), and removes boron, (See Table VI, column 11, Herbst).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of producing a concentrated brine for use in industrial applications of modified Shafer by incorporating wherein applying electrocoagulation to the water being treated creates oxides of boron present in the water being treated and disassociates hydrocarbons and other organic materials, and removes boron as in Herbst because “the application of sufficient EMF [electromotive force]” provided by an electrolytic cell, “also forms oxide crystals, which are highly stable compounds that can be easily separated from the water” rather than metal hydroxides which “are more susceptible to dissolution due to, for example, changes in pH”, (See column 5, lines 26-36, Herbst).
Additional Disclosures Included: Claim 22: The method of claim 21, wherein applying electrocoagulation to the water being treated creates oxides of metals other than boron present in the water being treated, (See column 5, lines 26-36, column 6, lines 1-10, Herbst; Chromium oxide is formed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/         Primary Examiner, Art Unit 1779